Citation Nr: 0706147	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left lower extremity 
radiculopathy with left foot drop, on a direct basis and as 
secondary to service-connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In January 2005, the Board remanded the present matter for 
additional development.  The matter has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  In January 2005, the Board had 
remanded the case to afford the veteran a VA examination by 
an appropriate specialist.  The January 2006 examination and 
the March 2006 addendum are signed by a physician's assistant 
rather than an examiner certified in a medical specialty.  As 
a result, the veteran's representative has argued that this 
examination and opinion are not adequate.  See Written Brief 
Presentation, dated July 25, 2006.  Thus, another remand is 
necessary to accomplish the requested action.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by a physician specializing in 
either orthopedics or neurology.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed.

Based upon the medical documentation on 
file, the examiner should specifically 
express an opinion as to the date of onset 
and etiology of any current disability 
manifested by left lower extremity 
radiculopathy with left foot drop.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current disability manifested by 
left lower extremity radiculopathy with 
left foot drop had its onset during active 
service or is related to any in-service 
disease or injury?

The examiner should also state whether it 
at least as likely as not that any current 
disability manifested by left lower 
extremity radiculopathy with left foot 
drop was (a) caused by or (b) aggravated 
by the veteran's service-connected chronic 
lumbosacral strain.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

